BEAUCHAMP, Judge.
Appellant waived a trial by jury and entered his plea of guilty before the court under a charge of unlawful possession of intoxicating liquor for the purpose of sale in a dry area. The court found him guilty and assessed his punishment at a fine of $250.00.
The proceedings appear regular in every respect. The record is brought forward without a statement of facts or bill of exception. In the state of the record nothing is presented for review by this court. The judgment is affirmed.